Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148544                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148544
                                                                     COA: 311221
                                                                     Wayne CC: 11-010972-FC
  JAMES ROBY,
           Defendant-Appellant.

  ____________________________________/

          By order of July 29, 2014, the application for leave to appeal the November 21,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Lockridge (Docket No. 149073). On order of the Court, the case having been
  decided on July 29, 2015, 498 Mich. 358 (2015), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE in part
  the judgment of the Court of Appeals, and we REMAND this case to the Wayne Circuit
  Court to determine whether the court would have imposed a materially different sentence
  under the sentencing procedure described in Lockridge. On remand, the trial court shall
  follow the procedure described in Part VI of our opinion. If the trial court determines
  that it would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2015
           a1019
                                                                                Clerk